Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	The amendments to claim 10, 13, 18, and 23 overcome the claim objections in Office Action dated July 14, 2022. The objections are hereby withdrawn.

Response to Arguments
3.	Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive.
4.	In response to Applicant's argument above pertaining to “Kimes may disclose a control member in the form of a cammed rod 172, but Kimes does not disclose, teach, or suggest, a selector plate as claimed in independent claim 10. Those of ordinary skill in the art understand the fundamental difference between a cammed rod and a selector plate, just as anyone would understand the difference between a rod and a plate.” The Examiner respectfully disagrees. While it is true that the cammed rod taught by Kimmes is structurally different from the selector plate in claim 10, the selector plate as recited in claim 10 performs the same function as the actuator 170 taught by Kimes. The actuator taught by Kimes, like the selector plate recited in claim 10 both perform the function of actuating locking members.
5.	In response to Applicant's argument above pertaining to “And Kimes may disclose the cammed rod 172 mounted for controlled shifting movement for controlling position of Kimes' locking member (in the form of a pawl 23), but Kimes' cammed rod certainly does not include the claimed sensor aperture. And Creech does not cure this fundamental deficiency of Kimes regarding independent claims 1 and 10.” The Examiner respectfully disagrees. The Examiner does not rely on Kimes to teach the aperture, the Examiner relies on Creech. The openings on sensor plate 124 taught by Creech are the apertures.
6.	In response to Applicant's argument above pertaining to “Creech may teach a position sensor 148 configured to sense position of a sensor plate coupled to a locking gear, but Creech does not disclose, teach, or even remotely suggest that Creech' s sensor is at least partially axially aligned with a sensor aperture in either the locking gear or the sensor plate coupled to the locking gear.” The Examiner respectfully disagrees. Creech teaches a sensor aperture (openings on sensor plate 124) and a sensor 148. The locking gear legs 100 engage sensor plate 124 so that they can both rotate simultaneously. the sensor 148 detects the rotation of sensor plate 124. It would be obvious for one skilled in the art to combine the teachings of Kimes with the teachings of Creech to teach the limitations as claimed.
7.	In response to Applicant's argument above pertaining to “With reference to dependent claim 11, those of ordinary skill in the art would recognize that Kimes' cammed rod 172 is not a plate and certainly not a selector plate as that terminology is understood to those of ordinary skill in the art. Also, with reference to dependent claims 2 and 11, those of ordinary skill in the art would understand that Creech' s sensor 148 may be a linear position sensor that senses proximate and distal linear positions of a locking member, but is not a rotary position sensor.” The Examiner respectfully disagrees. While it is true that the cammed rod taught by Kimmes is structurally different from the selector plate in claim 10, the selector plate as recited in claim 10 performs the same function as the actuator 170 taught by Kimes. The actuator taught by Kimes, like the selector plate recited in claim 10 both perform the function of actuating locking members. The sensor taught by Creech is a rotary position sensor since it detects the rotational position of the selector plate 124.
8.	In response to Applicant's argument above pertaining to “In a third example, dependent claims 4 and 13 each recite that the sensor aperture is wedgeshaped. In the Office Action, In re Boesch, 617 F.2d 272,276 (C.C.P.A. 1980) was cited in support of the allegation that Applicant's claimed wedge-shaped sensor aperture is obvious because of Boesch's alleged holding that " ... discovering an optimum value of a result effective variable involves only routine skill in the art." First, "wedge-shaped" is a geometric descriptor, not an optimum value. Second, a wedge-shaped sensor aperture has not been demonstrated as being a result effective variable. Boesch is inapplicable.” The Examiner respectfully disagrees. For the aperture to be manufactured in that shape, it would have to be described by particular values. For example, a circular aperture has values for the radius and  circumference. A square aperture will require values for the length. Similarly, the wedge shaped aperture recited by the claim is described by values. It would be obvious for one skilled in the art to arrive at the optimum values by routine experimentation.
9.	In response to Applicant's argument above pertaining to “First, contrary to the assertion in the Office Action, Klaser does not teach a "pocket plate". Klaser may disclose inner and outer one way clutch races, but artisans of ordinary skill understand that a one way clutch race is not a pocket plate.” The Examiner respectfully disagrees. The second race taught by Klaser performs the same function as a pocket plate as recited in the claim. In fact, the outer race of Klaser has a pocket that receives the locking member (pivot strut 12).
10.	In response to Applicant's argument above pertaining to “Second, to the disputed extent one of ordinary skill in the art would have even attempted to combine Klaser' s teachings with the disclosures of Kimes and Creech, the result might have been Klaser' s sensor 16 carried by Kimes notch plate 13 to sense external teeth provided in Kimes' pocket plate 12, and a controller to prevent Kimes pawl 23 from being actuated in response to the sensor indicating that the rotational speed of the pocket plate exceeds a threshold.” The Examiner respectfully disagrees. The Examiner uses Klaser to teach a pocket plate with a side wall through which a sensor extends. The Examiner relies on Creech to teach a sensor aperture (openings on sensor plate 124) and a sensor 148. The locking gear legs 100 engage sensor plate 124 so that they can both rotate simultaneously. the sensor 148 detects the rotation of sensor plate 124. It would be obvious for one skilled in the art to combine the teachings of Kimes, Creech and Klaser to teach the limitations as claimed. 
11.	In response to Applicant's argument above pertaining to “A conclusory assertion that undisclosed modifications would be made to implement the proposed combinations cannot support a prima facie case of obviousness. Clutch assemblies like those disclosed in Kimes provide a finite amount of space for their disclosed features, and cannot simply be made larger to accommodate additional features proposed by the rejection.” The Examiner respectfully disagrees. There’s no reason that the clutch assembly taught by Kimes cannot be made larger to accommodate additional features since there is no limit to a clutch assembly that prevents it from being enabled to accommodate additional features that one skilled in the art wants to add.

Claim Rejections - 35 USC § 103
12.	Claim(s) 1 – 11, 13 – 18, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over KIMES (US 2018/0347642 A1) (herein after KIMES) in view of CREECH et al (US 2020/0094676 A1) (herein after CREECH).

	Regarding Claim 1, KIMES teaches, a coupling and control assembly (Fig. 1, assembly 10) comprising: a controllable coupling assembly including first (Fig. 1, member 12 is a pocket plate) and second coupling members (Fig. 1, member 13 comprises a notch plate) supported for rotation relative to one another about a rotational axis (Fig. 1, ¶ 0062: axis 15), the first coupling member having a first coupling face (Fig. 1, closed end 22) having a locking member pocket (Fig. 1, pockets 16) which receives a locking member (Fig. 1, pawls 23), the second coupling member having a second coupling face (Fig. 1, outer peripheral surfaces 18) having a set of locking formations (Fig. 1, notches 17);  a control member (Fig. 1, actuator subassembly 170) made of an electrically conductive material and mounted for controlled shifting movement between the first and second coupling faces relative to the locking member for controlling position of the locking member (Fig. 1, ¶ 0072; Examiner interpretation: actuator subassembly 170 moves to position #1 to control the position of pawls 23), the control member allowing the locking member to engage one of the locking formations in a first position (Fig. 1, ¶ 0072: position #1; Examiner interpretation: in position #1,f pawls 23 engage notches 17) of the control member and the control member maintaining the locking member in the locking member pocket in a second position (Fig. 1, ¶ 0072: position #2; Examiner interpretation: in position #2, the pawls 23 are disengaged from notches 17 and maintained in position #2) of the control member, —. 
	KIMES fails to teach, — and the control member includes a sensor aperture; and a sensor configured to create a magnetic field to induce eddy currents in the electrically conductive material of the control member at least partially axially aligned with the sensor aperture of the control member during the shifting movement of the control member between the first and second positions wherein shifting movement of the control member changes the  magnetic field caused by the eddy currents, and the sensor providing a position feedback signal for vehicle transmission control, wherein the signal is correlated with the position of the control member. 
	In analogous art, CREECH teaches, — and the control member (Fig. 5: sensor plate 124) includes a sensor aperture (Fig. 5; Examiner interpretation: openings on sensor plate 124); and a sensor (Fig. 3: sensor 148, inductive coil 149) configured to create a magnetic field to induce eddy currents in the electrically conductive material of the control member at least partially axially aligned with the sensor aperture of the control member during the shifting movement of the control member between the first (Fig. 5, furthest position (locked)) and second (Fig. 5, closest position (unlocked)) positions wherein shifting movement of the control member changes the magnetic field caused by the eddy currents (Fig. 5, ¶ 0052; Examiner interpretation: inductive coil 149 produces eddy currents in sensor plate 124 depending on the position of sensor plate 124), and the sensor providing a position feedback signal for vehicle transmission control, wherein the signal is correlated with the position of the control member. (Fig. 5, ¶ 0053: sensor 148 senses the exact position of the locking gear 96)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES by combining sensor plate 124 and locking gear 96 taught by CREECH with member 12 taught by KIMES and combining sensor 148 and inductive coil 149 taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 2, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	CREECH further teaches, the coupling and control assembly as claimed in claim 1, wherein the control member is rotatable about the rotational axis (Fig. 5, ¶ 0037: sensor plate 124, being coupled with the locking gear — rotates with the locking gear 96) and wherein the sensor is a rotary position sensor. (Fig. 5, ¶ 0042: sensor 148 senses the percentage it is covered by the sensor plate radially outer surface 128.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by combining rotatable sensor plate 124 and locking gear 96 taught by CREECH with member 12 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 3, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	CREECH further teaches, the coupling and control assembly as claimed in claim 1, wherein the control member is an electrically conductive selector plate. (Fig. 5, ¶ 0037: sensor plate 124 may comprise a conductive material.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by combining electrically conductive material sensor plate 124 and locking gear 96 taught by CREECH with member 12 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 4, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
Regarding the wedge-shaped control member:  CREECH discloses a sensor aperture (Fig. 5, ¶ 0037: one or more apertures extending axially therethrough) where the apertures are different shapes but does not specifically state a particular shape.  However, to choose a wedge shape for the aperture, absent any criticality, is only considered to be the “optimum” value of the different, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05.

	Regarding Claim 5, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	CREECH further teaches, the coupling and control assembly as claimed in claim 1, wherein the sensor includes a printed circuit board (Fig. 6, ¶ 0045: printed circuit board (PCB)) and wherein the control member is supported proximate the board. (Fig. 5, ¶ 0041: the sensor 148 may be located radially outward from the sensor plate 124.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by including sensor 148 and inductive coil 149 that comprises a PCB taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.] 

	Regarding Claim 6, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
 	CREECH further teaches, the coupling and control assembly as claimed in claim 1, wherein the sensor includes a transmitter coil (Fig. 6, inductive coil 149) having a resonant frequency which changes when the control member moves. (Fig. 5, ¶ 0053)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by including a sensor with a transmitter coil taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 7, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	KIMES further teaches, the coupling and control assembly as claimed in claim 1, wherein the first and second coupling members are pocket (Fig. 1, member 12 is a pocket plate) and notch (Fig. 1, member 13 comprises a notch plate) plates, respectively.

	Regarding Claim 8, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	CREECH further teaches, the coupling and control assembly as claimed in claim 1, wherein the locking member is a strut. (Fig. 1, pawls 23; Examiner interpretation: ¶ 0018 plungers coupled to struts.)

	Regarding Claim 9, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	CREECH further teaches, the coupling and control assembly as claimed in claim 1, wherein the control member is an apertured control member. (Fig. 5; Examiner interpretation: openings on sensor plate 124.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by including apertured sensor plate 124 taught by CREECH to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 10, KIMES teaches, a clutch and control assembly (Fig. 1, assembly 10) comprising: a controllable clutch assembly including first (Fig. 1, member 12 is a pocket plate) and second clutch members (Fig. 1, member 13 comprises a notch plate) supported for rotation relative to one another about a rotational axis (Fig. 1, ¶ 0062: axis 15), the first clutch member having a first clutch face (Fig. 1, closed end 22) having a plurality of locking member pockets (Fig. 1, pockets 16), each of the pockets receiving a locking member (Fig. 1, pawls 23), the second clutch member having a second clutch face (Fig. 1, outer peripheral surfaces 18) having a set of locking formations (Fig. 1, notches 17); 
a selector plate (Fig. 1, actuator subassembly 170) made of an electrically conductive material and mounted for controlled shifting movement between the first and second clutch faces relative to the locking members for controlling position of the locking members (Fig. 1, ¶ 0072; Examiner interpretation: actuator subassembly 170 moves to position #1 to control the position of pawls 23), the selector plate allowing the locking members to engage the locking formations in a first position (Fig. 1, ¶ 0072: position #1; Examiner interpretation: in position #1,f pawls 23 engage notches 17) of the selector plate and the selector plate maintaining the locking members in their locking member pockets in a second position (Fig. 1, ¶ 0072: position #2; Examiner interpretation: in position #2, the pawls 23 are disengaged from notches 17 and maintained in position #2) of the selector plate —.
	KIMES fails to teach, — and the selector plate includes a sensor aperture; and a position sensor configured to create a changing magnetic field to induce eddy currents in the electrically conductive material of the selector plate and at least partially axially aligned with the sensor aperture of the selector plate during shifting movement of the selector plate between the first and second positions, wherein the shifting movement of the selector plate changes the magnetic field caused by the eddy currents, the sensor providing a position feedback signal for vehicle transmission control, wherein the signal is correlated with the position of the selector plate.
	In analogous art, CREECH teaches, — and the selector plate (Fig. 5: sensor plate 124) includes a sensor aperture (Fig. 5; Examiner interpretation: openings on sensor plate 124); and a position sensor (Fig. 3: sensor 148, inductive coil 149) configured to create a changing magnetic field to induce eddy currents in the electrically conductive material of the selector plate and at least partially axially aligned with the sensor aperture of the selector plate during shifting movement of the selector plate between the first (Fig. 5, furthest position (locked)) and second positions (Fig. 5, closest position (unlocked)), wherein the shifting movement of the selector plate changes the magnetic field caused by the eddy currents (Fig. 5, ¶ 0052; Examiner interpretation: inductive coil 149 produces eddy currents in sensor plate 124 depending on the position of sensor plate 124), the sensor providing a position feedback signal for vehicle transmission control, wherein the signal is correlated with the position of the selector plate. (Fig. 5, ¶ 0053: sensor 148 senses the exact position of the locking gear 96)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES by combining sensor plate 124 and locking gear 96 taught by CREECH with member 12 taught by KIMES and combining sensor 148 and inductive coil 149 taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 11, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	CREECH further teaches, the clutch and control assembly as claimed in claim 10, wherein the selector plate is rotatable about the rotational axis  (Fig. 5, ¶ 0037: sensor plate 124, being coupled with the locking gear — rotates with the locking gear 96) and wherein the sensor is a rotary position sensor. (Fig. 5, ¶ 0042: sensor 148 senses the percentage it is covered by the sensor plate radially outer surface 128.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by combining rotatable sensor plate 124 and locking gear 96 taught by CREECH with member 12 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 13, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	Regarding the wedge-shaped member:  CREECH discloses a sensor aperture (Fig. 5, ¶ 0037: one or more apertures extending axially therethrough) where the apertures are different shapes but does not specifically state a particular shape.  However, to choose a wedge shape for the aperture, absent any criticality, is only considered to be the “optimum” value of the different, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05.

	Regarding Claim 14, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	CREECH further teaches, the clutch and control assembly as claimed in claim 10, wherein the sensor includes a printed circuit board (Fig. 6, ¶ 0045: printed circuit board (PCB)) and wherein the selector plate is supported proximate the board. (Fig. 5, ¶ 0041: the sensor 148 may be located radially outward from the sensor plate 124.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by including sensor 148 and inductive coil 149 that comprises a PCB taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 15, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	CREECH further teaches, the clutch and control assembly as claimed in claim 10, wherein the sensor includes a transmitter coil (Fig. 6, inductive coil 149) having a resonant frequency which changes when the selector plate moves. (Fig. 5, ¶ 0053)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by including a sensor with a transmitter coil taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 16, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	KIMES further teaches, the clutch and control assembly as claimed in claim 10, wherein the first and second clutch members are pocket (Fig. 1, member 12 is a pocket plate) and notch (Fig. 1, member 13 comprises a notch plate) plates, respectively.

	Regarding Claim 17, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	KIMES further teaches, the clutch and control assembly as claimed in claim 10, wherein each of the locking members is a strut. (Fig. 1, pawls 23; Examiner interpretation: ¶ 0018 plungers coupled to struts.)

	Regarding Claim 18, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	CREECH further teaches, the clutch and control assembly as claimed in claim 10, wherein the selector plate is an aperture selector plate. (Fig. 5; Examiner interpretation: openings on sensor plate 124.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by including apertured sensor plate 124 taught by CREECH to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 20, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	CREECH further teaches, the clutch and control assembly as claimed in claim 10, wherein the position sensor is non-contact, inductive displacement sensor. (Fig. 3: sensor 148, inductive coil 149.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH, by combining inductive sensor taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 23, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	CREECH further teaches, the coupling and control assembly as claimed in claim 1, wherein the position sensor is non-contact, inductive displacement sensor. (Fig. 3: sensor 148, inductive coil 149.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH, by combining inductive sensor taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

13.	Claim(s) 12, 19, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over KIMES (US 2018/0347642 A1) (herein after KIMES) in view of CREECH et al (US 2020/0094676 A1) (herein after CREECH) as applied to claims 1 – 11, 13 – 18, 20, 23 above, and further in view of KLASER (US 2018/0066719 A1) (herein after KLASER).

	Regarding Claim 12, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	KIMES in view of CREECH fail teach, the clutch and control assembly as claimed in claim 10, wherein the pocket plate has a side wall and a sensor aperture through the side wall through which a portion of the sensor extends.
	In analogous art, KLASER teaches, the clutch and control assembly as claimed in claim 10, wherein the pocket plate (Fig. 1, second race 4) has a side wall (Fig. 1, ¶ 0023: proximity sensor 16 is disposed within the outer race 4; Examiner interpretation: the outer surface of second race 4 is the side wall) and a sensor aperture (Fig. 1, ¶ 0023; Examiner interpretation: the opening where the sensor is disposed is the aperture) through the side wall through which a portion of the sensor extends.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by combining the pocket plate taught by KLASER with the first clutch member taught by KIMES in view of CREECH to achieve the predictable result of measuring the position of a clutch member in an energy efficient manner. [KLASER: ¶ 0028.]

	Regarding Claim 19, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	KIMES in view of CREECH fail teach, the clutch and control assembly as claimed in claim 10, wherein the first clutch face also having a sensor pocket which receives the sensor.
	In analogous art, KLASER teaches, the clutch and control assembly as claimed in claim 10, wherein the first clutch face (Fig. 1, second race 4) also having a sensor pocket (Fig. 1, ¶ 0023: proximity sensor 16 is disposed within the outer race 4; Examiner interpretation: the opening of second race 4 is the sensor pocket) which receives the sensor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by combining the pocket plate taught by KLASER with the first clutch member taught by KIMES in view of CREECH to achieve the predictable result of measuring the position of a clutch member in an energy efficient manner. [KLASER: ¶ 0028.]

	Regarding Claim 21, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	KIMES in view of CREECH fail teach, the coupling and control assembly as claimed in claim 1, wherein the first coupling face also having a sensor pocket which receives the sensor.
	In analogous art, KLASER teaches, the coupling and control assembly as claimed in claim 1, wherein the first coupling face (Fig. 1, second race 4) also having a sensor pocket (Fig. 1, ¶ 0023: proximity sensor 16 is disposed within the outer race 4; Examiner interpretation: the opening of second race 4 is the sensor pocket) which receives the sensor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by combining the pocket plate taught by KLASER with the first clutch member taught by KIMES in view of CREECH to achieve the predictable result of measuring the position of a clutch member in an energy efficient manner. [KLASER: ¶ 0028.]

	Regarding Claim 22, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	KIMES in view of CREECH fail teach, the coupling and control assembly as claimed in claim 1, wherein the pocket plate has a side wall and a sensor aperture through the side wall.
	In analogous art, KLASER teaches, the coupling and control assembly as claimed in claim 1, wherein the pocket plate (Fig. 1, second race 4) has a side wall (Fig. 1, ¶ 0023: proximity sensor 16 is disposed within the outer race 4; Examiner interpretation: the outer surface of second race 4 is the side wall) and a sensor aperture (Fig. 1, ¶ 0023; Examiner interpretation: the opening where the sensor is disposed is the aperture) through the side wall.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by combining the pocket plate taught by KLASER with the first clutch member taught by KIMES in view of CREECH to achieve the predictable result of measuring the position of a clutch member in an energy efficient manner. [KLASER: ¶ 0028.]

14.	Claim(s) 24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Burgman et al (US 6,290,044 B1) (herein after Burgman) further in view of CREECH et al (US 2020/0094676 A1) (herein after CREECH).

	Regarding Claim 24, Burgman teaches, an overrunning clutch assembly (Fig. 2 clutch assembly 10) rotatable about a longitudinal axis (Fig. 2, a central axis 14), comprising: a pocket plate (Fig. strut plate 24) including a pocket plate coupling face (Fig. 2, outboard face 76) extending radially with respect to the longitudinal axis and having locking member pockets (Fig.  2, pockets 74); a notch plate (Fig. 2, selecting plate 44) including a notch plate coupling face (Fig. 2, ramped, camming surface 50) extending radially with respect to the longitudinal axis, facing the pocket plate coupling face of the pocket plate, and having locking formations (Fig. 2, teeth 48); locking members (Fig. 2, locking struts 72) in the locking member pockets of the pocket plate coupling face of the pocket plate and selectively engageable with the locking formations of the notch plate coupling face of the notch plate (Fig. 2, Col. 4. Ln 21 - 24; Examiner interpretation: struts 72 engage the teeth 48); a rotatable selector plate (Fig. 2, activator plate 38) located between the pocket plate and the notch plate to selectively control movement of the locking members into and out of engagement with the locking formations of the notch coupling face of the notch plate (Fig. 2, Col. Ln. 7 – 9; Examiner interpretation: activator plate 38 rotates to control movement of locking struts 72) —.
	Burgman fails to teach, — and including a sensor aperture; and a position sensor at least partially axially aligned with the sensor aperture of the selector plate to directly sense rotational position of the selector plate.
	In analogous art, CREECH teaches, — and including a sensor aperture (Fig. 5; Examiner interpretation: openings on sensor plate 124); and a position sensor  (Fig. 3: sensor 148, inductive coil 149) at least partially axially aligned with the sensor aperture of the selector plate (Fig. 5: sensor plate 124) to directly sense rotational position of the selector plate. (Fig. 5, ¶ 0052; Examiner interpretation: inductive coil 149 produces eddy currents in sensor plate 124 depending on the position of sensor plate 124)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burgman by combining sensor plate taught by Burgman with the sensor plate and sensor taught by CREECH to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 27, Burgman in view of CREECH teaches the limitations of claim 24, which this claim depends on.
	Regarding the wedge-shaped member:  CREECH discloses a sensor aperture (Fig. 5, ¶ 0037: one or more apertures extending axially therethrough) where the apertures are different shapes but does not specifically state a particular shape.  However, to choose a wedge shape for the aperture, absent any criticality, is only considered to be the “optimum” value of the different, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05.

15.	Claim(s) 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Burgman et al (US 6,290,044 B1) (herein after Burgman) further in view of CREECH et al (US 2020/0094676 A1) (herein after CREECH) as applied to claims 24, 27 above, and further in view of KLASER (US 2018/0066719 A1) (herein after KLASER).

	Regarding Claim 25, Burgman in view of CREECH teaches the limitations of claim 24, which this claim depends on.
	Burgman in view of CREECH fail to teach, the overrunning clutch assembly of claim 24, wherein the position sensor is carried in a sensor pocket in the pocket plate coupling face of the pocket plate.
	In analogous art, KLASER teaches, wherein the position sensor is carried in a sensor pocket (Fig. 1, ¶ 0023: proximity sensor 16 is disposed within the outer race 4; Examiner interpretation: the sensor 16 is inside a pocket wall of outer race 4) in the pocket plate coupling face of the pocket plate.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burgman in view of CREECH by combining the pocket plate taught by KLASER with the pocket plate taught by Burgman in view of CREECH to achieve the predictable result of measuring the position of a clutch member in an energy efficient manner. [KLASER: ¶ 0028.]

	Regarding Claim 26, Burgman in view of CREECH teaches the limitations of claim 24, which this claim depends on.
	KLASER further teaches, the overrunning clutch assembly of claim 24, wherein the position sensor extends through an aperture (Fig. 1, ¶ 0023: proximity sensor 16 is disposed within the outer race 4; Examiner interpretation: the sensor 16 extends through a hole on the side wall of outer race 4) in an outer circumferentially extending side wall of the pocket plate.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burgman in view of CREECH by combining the pocket plate taught by KLASER with the pocket plate taught by Burgman in view of CREECH to achieve the predictable result of measuring the position of a clutch member in an energy efficient manner. [KLASER: ¶ 0028.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/LEE E RODAK/Primary Examiner, Art Unit 2858